Citation Nr: 1034892	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for restless leg 
syndrome (RLS) as secondary to a service-connected low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1991 to October 1996. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction. See 38 C.F.R. § 20.1304. 
See waiver of Regional Office Consideration, dated November 2006.  

By way of procedural history, in November 2002, the RO denied the 
Veteran's claim for service connection for nervous leg syndrome 
as secondary to service-connected degenerative joint disease and 
disc disease of the lumbar spine.  He did not appeal that 
determination and it became final. See 38 U.S.C.A. § 7105.  In 
October 2004 and July 2005 rating decisions, the RO denied the 
Veteran's application to reopen his claim for service connection 
for restless leg syndrome.  The Veteran submitted a timely notice 
of disagreement in December 2005, but subsequently elected de 
novo review by a Decision Review Officer (DRO).  In the August 
2006 de novo readjudication/supplemental statement of the case, 
the DRO reopened and denied the Veteran's claim for service 
connection for RLS as secondary to the service-connected low back 
disability.  The Veteran then submitted a timely appeal (VA Form 
9) in September 2006.  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
restless leg syndrome as secondary to the service-connected low 
back disability is as stated on the title page.  Regardless of 
the RO's actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be reopened. 
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1. An unappealed November 2002 rating decision denied service 
connection for RLS as secondary to a service-connected low back 
disability as there was no medical relationship between RLS and 
lumbar spine disease.  

2. The additional evidence received since the November 2002 
rating decision still does not suggest the Veteran's RLS is 
proximately due to the service-connected low back disability or 
to service.  


CONCLUSIONS OF LAW

1. The November 2002 rating decision which denied service 
connection for RLS as secondary to a service-connected low back 
disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

2.  The additional evidence submitted since the November 2002 
rating decision is not new and material, and the claim for 
service connection for RLS as secondary to the service-connected 
low back disability is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or a supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the veteran is given 
an opportunity to participate effectively in the adjudication of 
the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that VA must both notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA adjudicators are required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted. Id. at 486.

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by showing 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law. 
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Also, 
obviously, if the Board is granting the requested benefit, this, 
too, would render any notice error nonprejudicial.

In this case, letters satisfying the notice requirements under 38 
C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2004, March 
2006, and November 2006.  These letters informed him of the 
evidence required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The June 2004 letter complies with the Court's holding in Kent, 
supra, in that it included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection for RLS as secondary to a service-connected condition, 
and information concerning why this claims was previously denied 
by the RO in November 2002. Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was informed of 
what evidence was necessary to substantiate the elements required 
to establish this claim for service connection was found 
insufficient in the previous denial.

The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant VA records in support of his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In any event, 
the VCAA appears to have left intact the requirement that a 
Veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to evaluate 
the merits of the claim. See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003).  
Accordingly, the Board finds that no further action is necessary 
to meet the requirements of the VCAA or the Court.


New and Material Evidence - Restless Leg Syndrome As 
Secondary To a Service-Connected Low Back Disability

At the outset, it is noted that the Veteran does not contend, nor 
does the record otherwise demonstrate that restless leg syndrome 
had its onset during service.  Rather, the Veteran is seeking 
service connection for restless leg syndrome as secondary to his 
service-connected low back disability.  However, the Board must 
first determine whether new and material evidence has been 
submitted to reopen his claim since an unappealed, and therefore 
final, rating decision denied this claim in November 2002.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In a November 2002 rating decision, the RO denied the Veteran's 
claim based on an October 2002 VA examination report which found 
that his restless leg syndrome was less likely than not related 
to his service-connected lumbar spine disease.  In this regard, 
the October 2002 VA examiner explained that there was no known 
etiology for this condition, and that, in his opinion there was 
no relationship between RLS and the service-connected lumbar 
spine disability.  

Accordingly, in November 2002, the RO denied the Veteran's claim 
on the basis that there was no medical relationship between RLS 
and the service-connected lumbar spine disease.  The Veteran was 
notified of the November 2002 rating decision and of his 
appellate rights in a letter dated in January 2003.  However, 
since he did not seek appellate review within one year of 
notification, that decision became final and binding on him based 
on the evidence then of record and is not subject to revision 
upon the same factual basis. See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

In March 2004 and in April 2005, the Veteran attempted to reopen 
his claim for service connection for restless leg syndrome.  His 
requests were denied in October 2004 and July 2005 rating 
decisions.  In December 2005, the Veteran submitted a timely 
Notice of Disagreement, and in January 2006 he elected DRO review 
of his claim.  In August 2006, the DRO reopened and denied the 
Veteran's claim for restless leg syndrome.  A timely substantive 
appeal was filed in September 2006 and the current appeal ensued.  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of that 
claim. See 38 U.S.C.A. § 5108.  When a claim to reopen is 
presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is "new 
and material." See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, 
"new" means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

Second, if VA determines that the evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring that 
the duty to assist has been fulfilled. See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom. Winter v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits. Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance. Id at 284.

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is evidence that has 
been added to the record since the November 2002 rating decision.  
Since that decision, the Veteran has submitted the following: (1) 
VA medical records showing continuing treatment for restless leg 
syndrome; (2) internet articles regarding the medication, 
Mirapex, which the Veteran has been prescribed to treat his RLS 
symptoms; (3) a statement from the Veteran's wife dated in August 
2004; and (4) statements from the Veteran in support of his 
claim.  

These records are "new" in that they did not exist at the time of 
the most recent final November 2002 rating decision.  However, 
since none of the medical records indicate that the Veteran's RLS 
is proximately due to, or the result of his service-connected 
lumbar spine disability, they are not material to the central 
issue in this case.  

Indeed, the outpatient VA treatment records dated from 2002 to 
2005 simply show continuing treatment for restless leg syndrome.  
Of note, is a March 2005 VA neurology consultation note which 
revealed that the Veteran's sensory and reflex testing was 
normal; at that time, the examining VA physician stated that 
restless leg syndrome (in general) could be associated with low 
iron stores.  It was recommended that the Veteran be placed on 
additional iron supplements and a trial of Mirapex.  A subsequent 
EMG study in March 2005 revealed no significant abnormalities, no 
signs of peripheral neuropathy, and no radiculopathy of the 
cervical or lumbar spine.  A November 2005 C & P examination, 
which was conducted in connection with a different claim, showed 
no complaints of restless leg syndrome, and further indicated 
that there was no sensory loss, no muscle wasting, and no 
abnormal reflexes in the lower extremities.  

In other words, none of the VA treatment records that have been 
associated with the claims file since the last final denial in 
November 2002 indicate that there is a relationship between RLS 
and the service-connected low back disability.  

Likewise, the Veteran has submitted internet articles regarding 
Mirapex, a prescription medication that he uses to treat his 
restless leg syndrome symptoms.  However, these articles fail to 
indicate that there is any relationship between restless leg 
syndrome and lumbar spine conditions.  In fact, one article 
states that there is "no identifiable reason," or etiology for 
RLS.  

None of the newly submitted medical records either relate to an 
unestablished fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  Thus, the 
medical records submitted since the November 2002 rating decision 
cannot serve as grounds for reopening the claim. See 38 C.F.R. § 
3.156.

With respect to the Veteran's statements and those of his wife, 
the Board acknowledges their contentions that the RLS is 
proximately due to the service-connected lumbar spine disability.  
However, the Board emphasizes that statements provided by the 
Veteran and his wife are not material within the meaning of 38 
C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide a 
basis on which to reopen a claim of service connection.

As a whole, the evidence received since the November 2002 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
November 2002 rating decision remains final and the appeal is 
denied.  To reopen his claim, the Veteran needs to submit medical 
evidence showing that the RLS is somehow related to his service-
connected low back disability or to service.  


ORDER

The petition to reopen the claim for service connection for 
restless leg syndrome as secondary to a service-connected low 
back disability is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


